884 So. 2d 321 (2004)
Jonathan SHORTRIDGE, Appellant,
v.
STATE of Florida, Appellee.
No. 2D03-5811.
District Court of Appeal of Florida, Second District.
September 8, 2004.
CANADY, Judge.
Jonathan Shortridge challenges the denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because the two claims raised by Shortridge relate to convictions and not sentences, they are not cognizable under rule 3.800(a). See Rudolf v. State, 851 So. 2d 839 (Fla. 2d DCA 2003). *322 One of the issues raised by Shortridge is a challenge based on the procedure used by the trial court to merge two convictions into a single conviction for first-degree murder. We do not reach the issue related to Shortridge's conviction for first-degree murderof whether the procedure used by the trial court was proper. We affirm the trial court's order denying the rule 3.800(a) motion to correct illegal sentence.
Affirmed.
WHATLEY and SALCINES, JJ., Concur.